Citation Nr: 0930039	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-15 020	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine (DDD).

2.  Entitlement to service connection for depression, claimed 
as secondary to service-connected DDD.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought. 

The Veteran testified at a travel Board hearing held before 
the undersigned Veterans' Law Judge in April 2007.  A 
transcript of the testimony has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand:  To fully comply with the Board's November 
2007 remand Order; to have new evidence reviewed; to obtain a 
new Spine examination with clarification of an opinion; to 
obtain a Mental Disorders examination with opinion.

This appeal was previously before the Board in November 2007 
which remanded the issues on appeal listed above for further 
development.  Among the reasons for remanding the matter, the 
Board ordered the AMC to endeavor to obtain copies of the 
Veteran's disability file from the Railroad Retirement Board 
and, if such records were obtained, to review for the purpose 
of granting the benefits sought or denying the benefits and 
issuing a corresponding supplemental statement of the case 
(SSOC).  Two copies of the Veteran's disability file from the 
Railroad Retirement Board were received by the AMC on 
December 18, 2008, and then again on March 25, 2009.  
Nevertheless, the AMC prepared a Formal Finding of 
Unavailability for the railroad records on December 22, 2008, 
and issued an SSOC in March 2009 without taking such records 
into consideration.

Additionally, the Board ordered the AMC to conduct a VA 
examination of the Veteran to determine the severity of his 
DDD and the effect of his DDD on his employability.  Further, 
the Board agrees with the representative's contention that 
there is an inconsistency in the VA examiner's opinion 
regarding the Veteran's employability, in that the examiner 
states that the Veteran "could do a desk job" but also 
"cannot do prolonged sitting and standing."  On remand, the 
Board requests AMC to obtain another examination of the 
Veteran to seek clarification of the VA examiner's opinion 
regarding the effect of the Veteran's DDD on his capacity or 
fitness for employment.

Given the information provided in the reports from the 
Railroad Retirement Board which reflect a diagnosis of 
depression, the Board believes that the Veteran should be 
afforded an examination by an examiner who will review the 
evidence of record and render an opinion as to whether it is 
at least as likely as not that any psychiatric disorder found 
to be present is the result of the service-connected DDD. 

In its November 2007 remand, the Board ordered that new X-
rays of the Veteran's spine be taken to help the examiner 
evaluate the severity of his disability.  Although no new X-
rays were conducted, the VA examiner relied on an April 2007 
MRI to help make his assessment of the Veteran's current 
condition.  The April 2007 MRI had been accomplished by the 
time of the Board's November 2007 remand, but it was not in 
the claims file at that time and the Board was unaware of it.  
Thus, it will not be necessary on remand that x-rays be 
conducted unless the examiner finds additional studies of 
this nature are necessary.  Stegall v. West, 11 Vet. App. 268 
(1998).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should order another 
examination of the Veteran to assess the 
degree of severity of his 
service-connected back disability.  If 
the VA examiner who rendered an opinion 
on the Veteran's employability in the 
January 2009 VA examination report is 
available to clarify his opinion that the 
Veteran "could do a desk job" but also 
"cannot do prolonged sitting and 
standing" this examiner should conduct 
the examination.  If this examiner is not 
available, the AMC should have an 
examination conducted and opinion 
rendered by an examiner it deems 
appropriate.  

The examiner should review the claims 
file, including the January 2009 
examination report and the reports 
obtained from the Railroad Retirement 
Board.  Along with commenting on the 
severity of the Veteran's DDD, the 
examiner should render an opinion on the 
effect of the Veteran's DDD on his 
capacity or fitness for employment.  In 
particular the examiner should clarify 
whether the Veteran is capable of working 
in an environment, such as an office, 
that would require prolonged sitting or 
standing.  If the examiner or the AMC 
determines that a new examination of the 
Veteran is needed to a make a 
determination, then an examination should 
be scheduled. 

2.  The Veteran should be afforded a VA 
Mental Disorders examination by an 
examiner who will review the evidence of 
record and render an opinion as to 
whether it is at least as likely as not 
that any psychiatric disorder found to be 
present is the result of the 
service-connected DDD.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.)

3.  When the development requested has 
been completed, the case, including the 
Railroad Retirement Board disability 
file, should be reviewed by the AMC on 
the basis of additional evidence.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




